Title: Benjamin Harrison to Virginia Delegates, 13 September 1783
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen,
Council Chamber September 13th. 1783.
I arrived here yesterday after a very pleasant trip of a fortnight which has perfectly restored my health. It gives me pleasure to find by your favor that positive orders are given to General Carelton to remove from New York, the sooner he goes the better, as I never can think an unrestrained intercourse ought to take place till he is gone. I shall take proper steps to recover our records &c. if they are not destroyed which I think is the case as the whole conduct of the enemy whilst in this State was a series of wanton cruelty. We have had no late arrivals nor is there a word of domestic news except that I have received intelligence which I can depend on that the indians tho’ much inclined to peace will continue the war at every hazard if the Pensylvanians carry on their settlements beyond the ohio. if my advice had been followed, to Keep them within their real chartered bounds they would not have had it in their power thus to disturb the quiet of their neighbors.
I am &.
B.H.
